Citation Nr: 0207618	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  01-08 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of death pension overpayment in the 
amount of $22,926.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from August 1941 to October 
1945.  He passed away on May 31, 1989, and the appellant, his 
widow, was awarded death pension effective from June 1, 1989.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 decision by the Committee 
on Waivers and Compromises (CWC) of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied the benefit sought. 


FINDING OF FACT

The claimant, who knew or should have known of her reporting 
responsibilities, failed to promptly report a change in her 
income to VA, resulting in a death pension overpayment, which 
constitutes bad faith and lack of good faith in her dealings 
with the government.


CONCLUSION OF LAW

Waiver of recovery of a death pension overpayment in the 
amount of $22,926 is precluded by law.  38 U.S.C.A. §§ 5107, 
5302 (West 1991 & Supp. 2001); 38 C.F.R. §§ 1.962, 1.965 
(2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that the appellant has not challenged the 
validity of the indebtedness; nor does there appear to be any 
reason to believe that the debt was improperly created.  As 
such, that question need not be examined further.  See 
Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991). 

The provisions of 38 U.S.C.A. § 5302(c) (West 1991 & Supp. 
2001), prohibit the waiver of a debt where "there exists in 
connection with the claim for such waiver an indication of 
fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining waiver."  
Similarly, 38 C.F.R. § 1.965(b) (2001), precludes waiver upon 
a finding of (1) fraud or misrepresentation of a material 
fact, (2) bad faith, or (3) lack of good faith.  

A debtor's conduct is deemed to constitute bad faith "if 
such conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government."  38 C.F.R. § 
1.965(b)(3)(2000).  A debtor exhibits lack of good faith 
where the debtor's conduct shows an "absence of an honest 
intention to abstain from taking unfair advantage of the . . 
. Government."  38 C.F.R. § 1.965(b)(3).  The Board also 
notes that any misrepresentation of material fact must be 
"more than non-willful or mere inadvertence."  38 C.F.R. § 
1.962.

If the debtor's conduct is deemed not to have constituted 
"fraud," "misrepresentation of a material fact," "bad 
faith," or "lack of good faith," the request for waiver 
will be evaluated pursuant to the principles of equity and 
good conscience found in 38 C.F.R. § 1.965(a) (2001).

In this case, the claimant was receiving death pension 
benefits based on the fact that she had zero income.  Her 
award notice emphasized the importance to immediately report 
any change in her income.  Moreover, she was periodically 
notified of the importance of reporting income changes 
including Social Security or any resulting overpayment would 
have to be repaid.  See e.g.  notices of October 1997 and 
November 1999.  Nevertheless, she failed to report her 
receipt of certain earned income as well as Social Security 
benefits from 1997.  

The Board specifically notes that the appellant did not 
voluntarily report the income which created the overpayment.  
That unreported income was discovered by VA due to an income 
verification match.  In addition, the Board notes that 
despite her failure to accurately report income received, she 
was previously able to report unreimbursed medical expenses 
to VA, showing some familiarity with the terms and 
requirements of the receipt of a VA benefits.

The claimant indicates that she has been ill recently and it 
is implied that her illness hindered her ability to meet her 
obligations.  However, apart from her assertions, there is no 
showing that any illness actually resulted in such a level of 
impairment as to interfere with the requirements at the time 
that the overpayment arose.  Moreover, the Board observes 
that she was able to pursue an allegedly missing payment and 
obtain a replacement, which reflects some additional 
knowledge of the VA benefits system. 

The claimant primarily argues that recovery of the 
overpayment will result in hardship.  Notwithstanding, under 
the circumstances, the Board is constrained to conclude that 
the preponderance of the evidence demonstrates the appellant 
acted in bad faith, and failed to act in good faith in her 
dealings with VA by so failing to report her income, which 
she knew or should have known was the determining factor in 
calculating her VA pension, and waiver of the debt is 
precluded by law.  



ORDER

Entitlement to a waiver of overpayment is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

